Citation Nr: 0700268	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of fractures of the second and third 
metatarsals of the left foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  

The veteran also initiated an appeal of a June 2003 rating 
decision, in which the RO denied claims for increased 
evaluations for the service-connected left knee disability on 
the basis of limitation of motion and arthritis and 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
emphysema.  He was furnished with a Statement of the Case 
addressing these issues in September 2004, but has not 
responded to this specific issuance to date.  Accordingly, 
these matters are not presently before the Board on appeal.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), was 
required.  

The Federal Circuit further held that such letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

In the present case, the veteran was issued a VCAA letter in 
March 2004.  This letter addressed his TDIU claim but not his 
claim for an increased evaluation for a left foot disorder.  

Following the issuance of the May 2004 rating decision and a 
February 2005 Statement of the Case, the RO noted in an April 
2005 deferred rating decision that a VCAA letter addressing 
the increased rating claim had not yet been issued to the 
veteran.  Consequently, the RO issued such a letter in the 
same month.  

The Board does not find any deficiencies of notification in 
the April 2005 VCAA letter.  However, the RO did not 
subsequently readjudicate the veteran's increased evaluation 
claim.  

As a consequence, this case has not been adjudicated in 
accordance with the procedural requirements set forth in 
Mayfield, in which the Federal Circuit held that the letter 
must be sent before a readjudication of the appeal.  

Given the holding of Mayfield, insofar as post-decisional 
documents were not found to satisfy VA's notification 
requirements, the Board is unable to conclude that the RO's 
inaction constitutes harmless error.  Rather, the lack of a 
Supplemental Statement of the Case or any other form of 
readjudication (e.g., a rating decision) constitutes a 
procedural defect requiring a remand to the RO under 
38 C.F.R. § 19.9.  

The RO's readjudication of the claim for an increased 
evaluation for the service-connected left foot disorder could 
have a substantial effect on the veteran's TDIU claim.  
Action on that latter claim will therefore have to be 
deferred, pending the readjudication of the increased rating 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO is requested to readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of fractures of the second and 
third metatarsals of the left foot.  If 
the determination of this claim remains 
less than fully favorable, he and his 
representative should be furnished with a 
Supplemental Statement of the Case 
addressing his appeal and given an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose or appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


